Citation Nr: 0116229	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gastro-esophogeal 
disorder claimed as due to undiagnosed illness.

2.  Entitlement to service connection for carpal tunnel 
syndrome and/or disability manifested by numbness in the 
hands and arms and claimed as due to undiagnosed illness.

3.  Entitlement to service connection for sleep disturbance 
(not due to psychiatric disability) claimed as due to 
undiagnosed illness.

4.  Entitlement to service connection for refractive error 
and/or an eye disorder manifested by blurred vision and 
claimed as due to undiagnosed illness.

5.  Entitlement to service connection for headaches claimed 
as due to undiagnosed illness.

6.  Entitlement to service connection for a poor appetite and 
weight loss claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1981 to July 
1986 and from September 1989 to January 1993.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Winston-Salem, North Carolina.

The veteran requested VA to cancel her video conference 
hearing scheduled for February 26, 2001.  She did not request 
rescheduling of such hearing.  See 38 C.F.R. §§ 20.702, 
20.704 (2000).

By letter dated in January 1997, the RO advised the veteran 
of evidence needed to pursue a claim of entitlement to 
service connection for PTSD.  In her February 2001 statement 
the veteran referenced that her emotional and mental state 
had not changed much.  She also referenced continued skin 
problems.  Those matters have been neither procedurally 
prepared nor certified for appellate review.  To the extent 
the veteran's recent statement may be interpreted as claims 
for benefits based on skin or psychiatric disability, the 
matters are referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 ( 
1995).


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf theater of 
operations.

2.  The competent and probative evidence attributes the 
veteran's stomach complaints to a known diagnosis, gastro-
esophageal reflux disorder, the symptoms of which first 
manifested during active military service.

3.  The competent and probative evidence attributes hand/arm 
numbness and pain to a known diagnosis, bilateral carpal 
tunnel syndrome, first manifested after service discharge and 
not causally related to the veteran's service.

4.  The veteran's sleep disturbance has been attributed to 
insomnia associated with a diagnosed psychiatric disorder.

5.  Refractive error is not a disability for VA purposes.

6.  The veteran does not have objective indications of 
chronic disability that is manifested by blurred vision and 
not attributed to any known diagnosis; the veteran's 
diagnosed eye disorder is not etiologically related to 
service.

7.  The record does not contain objective, post-service 
evidence of diagnosed migraine headaches related to service 
or objective, post-service evidence of chronic disability 
manifested by headaches.

8.  There are no objective indications of chronic disability 
manifested by a poor appetite and weight loss.



CONCLUSIONS OF LAW

1.  Gastro-esophageal reflux disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).

2.  Carpal tunnel syndrome and/or disability manifested by 
numbness in the hands and arms was not incurred in or 
aggravated during active military service and may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1117, 1131; VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2000).

3.  Disability manifested by sleep disturbance (not due to 
psychiatric disability) was not incurred in or aggravated 
during active military service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1131; 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.317.

4.  Refractive error is not a disability warranting service 
connection.  38 C.F.R. § 3.303(c).

5.  An eye disability manifested by blurred vision was not 
incurred in or aggravated during active military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1117, 1131; VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317.

6.  A disability manifested by headaches was not incurred in 
or aggravated by active military service and may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1117, 1131; 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317.


7.  Disability manifested by a poor appetite and weight loss 
was not incurred in or aggravated during active military 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1117, 1131; VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters

Initially, the Board notes that since the RO's most recent 
consideration of the veteran's claims, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board finds that VA has already met all obligations to 
the veteran under the new law.  Specifically, the record 
reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection, to include based on claims of undiagnosed illness 
residual to service in the Persian Gulf theater of 
operations, and that the veteran has submitted pertinent 
evidence in support of her claims.  The RO has informed the 
veteran by its letters, the statement of the case, and 
supplemental statements of the case of the evidence needed to 
substantiate her claims and has advised her of the evidence 
it has obtained or has been unable to obtain.  The RO has 
also sought to obtain all records of treatment reported by 
the veteran.  

Here the Board emphasizes that the RO has made numerous 
attempts to obtain further information as to available 
medical evidence and to schedule VA medical examinations for 
the purpose of obtaining opinions addressing the existence 
and etiology of the claimed disabilities.  The veteran was 
notified of each scheduled examination date and failed to 
report for all scheduled examinations and rescheduled 
examinations.  Most recently, she failed to appear for 
examinations in August 2000.

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a) (2000).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, as in this case, the 
claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b) (2000).

In this case the Board has considered the veteran's recent 
expression of willingness to report for examination.  
However, the Board also notes that the veteran canceled her 
February 2001 hearing, and, despite previous assertions that 
she would definitely appear for the next scheduled 
examination, she failed to report.  Moreover, the veteran has 
not responded to multiple letters sent by the RO requesting 
specifics relevant to her claims.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that "the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Court has also held that the duty 
to assist is not a blind alley, see Olson v. Principi, 3 Vet. 
App. 480, 483 (1992), and is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information, such as the police report described by the 
veteran, which could possibly support a claim.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  In this case the 
veteran has not made VA aware of outstanding medical evidence 
that may be probative of her claims, nor has she submitted 
relevant medical evidence or cooperated with VA in presenting 
for VA examinations that might have provided relevant 
findings.  Based on these particular facts, therefore, there 
is no further action which must be undertaken to comply with 
the provisions of the VCAA and the claims will instead be 
decided based on the evidence of record consistent with 
38 C.F.R. § 3.655.

Factual Background

The veteran first served from September 1981 to July 1986.  
The January 1981 report of medical examination reflects a 
visual acuity of 20/200 bilaterally, corrected to 20/40 in 
the right eye and 20/20 in the left eye.  The veteran was 
deemed qualified for service and no other defects or 
diagnoses were noted at entrance.

Service medical records include documentation dated in 
September 1981, December 1981 and June 1982 pertinent to eye 
examination and the issuance of prescriptions for glasses.  
An entry dated in October 1981 notes that the veteran's 
visual acuity was 20/20 with glasses and nothing was wrong 
with her vision.  Also in October 1981, the veteran presented 
with complaints of lower abdominal pain.  She was evaluated 
for gynecologic pathology and found to have a pelvic mass 
with adhesions, a left ovarian cyst and hydrosalpinx, treated 
with laparotomy and excision.  

Service entries dated in April 1982 reflect complaints of 
irritation, pain and burning in the eyes over the prior four 
months.  The impression was irritation due to dust.  In 
October 1982, the veteran complained of tension headaches in 
connection with evaluation for back pain.  In October 1984 
evaluation revealed no evidence of endocrine disease.  The 
veteran was placed on a weight control program.  

In April 1985, the veteran presented with complaints of 
headaches of two months' duration accompanied by a loss of 
appetite.  The impression was deferred.  Later in April the 
impressions were stress-related disorder with tension 
headache and temporomandibular joint syndrome, as well as hay 
fever symptoms.  In May 1985, the veteran presented for 
routine eye examination.  She denied eye disease or injury.  
The impression was compound myopic astigmatism, bilaterally.  
In August 1985, the veteran complained of a rash on her face, 
along with swelling around the eyes, vomiting and headaches.  
She denied trauma to the head.  Other August records question 
an allergic reaction and later in August the problem was 
noted to be resolving.

On the report of medical history completed in April 1986, a 
physician noted mild myopia; the veteran's visual acuity was 
correctable to 20/25 in the right eye and 20/30 in the left 
eye.  No disabilities otherwise manifested by stomach 
problems, numbness in the hands and arms, sleep disturbance, 
blurred vision, headaches, poor appetite and/or weight loss 
were noted at discharge.

The veteran also served from September 1989 to January 1993, 
to include in the Southwest Asia theater of operations in 
early 1991.

On the report of medical history completed in August 1989, 
the veteran denied having or having had any of the listed 
problems and described her health as excellent.  The 
examining physician noted myopia since age 18.  The 
accompanying report of medical examination notes distant 
visual acuity correctable to 20/30 bilaterally, and near 
vision correctable to 20/20 bilaterally.  

The report of an eye examination completed in February 1990 
notes occasional dry eye symptoms and compound myopic 
astigmatism only slightly increased.  In May 1990, the 
veteran complained of lower abdominal pain; the impression 
was pelvic discomfort of questionable etiology.  In November 
1990 the veteran complained of nausea, vomiting, diarrhea and 
headaches.  Impressions was gastroenteritis shown in entries 
include gastroenteritis with possible volume depletion, 
hypertension and viral syndrome.  Later in November she 
complained of headaches and blurry vision.  The impression 
was probable migraine headaches.  

In September 1991 the veteran complained of vomiting and 
diarrhea.  The impression was gastroenteritis.  In October 
1991 the veteran was evaluated for headaches and vomiting.  
The impression was gastritis versus gastroenteritis.  On the 
report of medical history completed in November 1991, no 
disabilities manifested by blurred vision, headaches, poor 
appetite and/or weight loss were noted.  On the accompanying 
report of medical examination the physician noted "No 
significant or interval hx." without note of defects or 
diagnoses.

In November 1991 the veteran was seen in service for a 
prescription refill for stress headaches.  A note of chronic 
headaches/migraine is shown.  In December 1991 she complained 
of headaches and episodes where the room seemed blur and to 
spin.  She denied a history of trauma.  She also complained 
of photophobia, seeing "sparkles" and having ringing in her 
ear.  The impression was mixed headaches/hypertension; 
records refect later evaluation for hypertension.  

Service records reflect that the veteran was the victim of an 
attack in February 1992, during service, resulting in bite 
wounds, facial lacerations and whiplash of the cervical 
spine.  Thereafter records include notations of symptoms of 
post-traumatic stress disorder (PTSD), to include insomnia 
attributed to that diagnosis.  In November 1992 the veteran 
was seen with complaints of vomiting and headache; the 
impressions were gastroenteritis and, later in November, 
resolving gastroenteritis.  A November 1992 report notes 
myopia/astigmatism.  

In May 1995, the RO received the veteran's claims for service 
connection for multiple disabilities claimed as due to 
undiagnosed illness.  She specifically complained of female 
problems, a stomach disorder, numbness in her hands and arms, 
sleep disturbance, blurred vision, headaches, weight loss, 
and a poor appetite.  She stated she was not treated in 
service.  She indicated no in-service treatment for the 
claimed disabilities and stated she was unable to afford a 
local physician.  A Report of Contact indicates she had not 
had a Gulf War examination.  

By letter dated later in May 1995, the RO advised the veteran 
to furnish evidence of continuing medical treatment since 
service.  She did not respond.

The RO obtained VA treatment notes dated from June to August 
1995.  In June the veteran requested an eye evaluation, a 
Persian Gulf evaluation examination, and evaluation for 
complaints of bilateral hand paresthesia, with noted positive 
Tinel and Phalen signs on examination.  

A June 1995 VA record includes note of probable 
gastroesophageal reflux disease.  The veteran reported pain 
with eating a big meal or certain foods.  She complained of a 
history of bilateral hand and arm pain and paresthesia 
constantly over the prior six months.  She reported doing 
custodial work and working with her hands at home remodeling 
three trailers and sewing.

In July 1995, the veteran met with a social worker.  She 
reported assignment to the grave registry during the Persian 
Gulf war and witnessing death and damage.  She also reported 
a history of heaving been assaulted during service by a 
former boyfriend.  She also reported a problem with alcohol.  
The assessments were PTSD and alcohol abuse.  A VA social 
work note dated in August 1995 indicates the veteran was 
sleeping better due to a new neighbor living on her isolated 
country road that made her feel safer.  She complained of 
continued nightmares.  The impression was a veteran with PTSD 
symptoms.  

Eye examination was conducted in August 1995; the impressions 
were refractive error and "SPK."  Electromyography was 
accomplished in August 1995.  The veteran reported 
experiencing numbness in her hands for at least a year.  She 
was noted to work as a custodian, and to have worked with her 
hands all of her life.  The impression was evidence of 
moderate bilateral carpal tunnel syndrome, right slightly 
worse than left.  

A Report of Contact reflects that the veteran was scheduled 
for VA examination October 5, 1995; she indicated an 
inability to attend due to transportation problems.  It 
appears examinations re-scheduled for November 1995 were 
canceled as the veteran was unable to report.

The veteran requested examinations scheduled in February 1996 
be rescheduled.

By letter dated in April 1996, the RO advised the veteran as 
to the criteria governing claims of undiagnosed illness and 
requested further information, advising the veteran that both 
medical and nonmedical evidence may be probative of her 
claims.  The RO requested evidence be submitted within 60 
days.  The veteran did not respond.

By letter dated in January 1997, the RO asked the veteran if 
she had participated in a Persian Gulf Registry examination 
and requested she provide information within 60 days.  At 
that time the RO also sent the veteran a letter advising her 
as to the process and information required to pursue a claim 
of entitlement to benefits based on post-traumatic stress 
disorder.  She did not respond.

Thereafter the RO obtained further VA treatment records, 
dated from September 1995 to March 1997.  In September 1995 
the veteran complained of 10 months of increasing pain and 
numbness of the fingers.  The impression was chronic overuse 
syndrome.  Also in September 1995, the veteran underwent 
psychiatric evaluation that resulted in an impression of 
bipolar versus mood disorder secondary to substance use.

By letter dated in April 1997, the RO advised the veteran as 
to changes in the dates for undiagnosed illness claims and 
advised her to submit evidence pertinent to her claims within 
60 days.

The veteran failed to report for VA examinations scheduled in 
August and September 1998 and requested such be rescheduled.

By rating decision dated in October 1998, the RO granted 
service connection for excision of the left adnexa, ovary and 
tube.  The RO denied the veteran's remaining service 
connection claims.  The veteran appealed such denials.

In her appeal the veteran requested a video conference 
hearing.  She further requested VA to schedule her for one 
more examination, stating that all examinations she had 
missed were during cold weather and that she had no way to 
keep the appointment.  She stated she would keep the next 
appointment scheduled.  

In May 2000, the RO sent the veteran a letter requested 
medical or non-medical evidence pertinent to her claims.

The veteran failed to report for VA examination scheduled in 
August 2000.

A video conference hearing was scheduled for February 26, 
2001.  In a statement received February 21, 2001, the veteran 
requested her hearing be canceled.  She stated she was now 
willing to answer the questions in the RO's May 2000 letter 
and to report for any examination necessary to help her 
claim.  She stated all of her medical care had been taken 
care of by the VA medical center in Durham, North Carolina 
and that she believed she had taken a Gulf Health Registry 
examination, but if not she would submit to such as she now 
had transportation to get to such examinations and had not 
previously.  She reported that in the past several months she 
had had trouble with numbness in her hands.  She indicated 
having headaches every three months that lasted two weeks at 
a time.  She indicated she had gained weight since she filed 
her claim.

Legal Criteria

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1).



Implementing regulations include:

(a)(1) Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance 
with chapter 11 of title 38, United States Code, to 
a Persian Gulf veteran who exhibits objective 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by 
one or more signs or symptoms such as those listed 
in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  (2) For 
purposes of this section, "objective indications of 
chronic disability" include both "signs," in the 
medical sense of objective evidence perceptible to 
an examining physician, and other, non-medical 
indicators that are capable of independent 
verification.  (3) For purposes of this section, 
disabilities that have existed for six months or 
more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-
month period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest....

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper or 
lower) (9) sleep disturbances (10) gastrointestinal 
signs or symptoms (11) cardiovascular signs or 
symptoms (12) abnormal weight loss (13) menstrual 
disorders.  (c) Compensation shall not be paid under 
this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between 
the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; 
or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs....

38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107(a)).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

A stomach disorder

The veteran complained of symptoms such as stomach pain and 
vomiting during both periods of verified, active service.  
Her complaints were attributed to diagnoses of gastritis or 
gastroenteritis.  Although no gastric disability was noted at 
the time of medical examination in November 1991, no later, 
comprehensive in-service examination report is of record.  

The available post-service medical evidence includes note of 
probable gastro-esophageal reflux disease, to which the 
veteran's complaints of gastric upset and pain while eating, 
etc., have been attributed.  As the veteran's symptoms have 
been attributed to a diagnosed illness, service connection 
pursuant to 38 C.F.R. § 3.317 is not warranted.  However, the 
veteran has demonstrated a continuity of gastric 
symptomatology beginning in service and continuing to at 
least 1997.  Such symptoms have now been attributed to 
gastro-esophageal reflux disease and there is no competent 
medical evidence of record dissociating gastro-esophageal 
reflux disease from in-service manifestations of gastric 
problems.  

Accordingly, with resolution of the benefit of the doubt in 
the veteran's favor, service connection for gastro-esophageal 
reflux disease is warranted.

Carpal tunnel syndrome/disability manifested by numbness in 
the hands and arms

The veteran complains of numbness in her hands and arms.  
After examination and diagnostic testing, such complaints 
have been attributed to carpal tunnel syndrome, a diagnosed 
illness.  Thus, further discussion of 38 C.F.R. § 3.317 is 
not warranted.

A review of service records is negative for note of numbness 
in the arms and hands, despite treatment for cervical 
whiplash and various orthopedic complaints.  Nor does the 
record contain competent medical evidence of carpal tunnel 
syndrome prior to 1995, several years after service 
discharge.  Available records reflect that the veteran 
herself reported only a six-month history of such symptoms in 
connection with evaluation in June 1995.  Moreover, the 
record contains no medical evidence relating carpal tunnel 
syndrome to service.  

In sum, there is no evidence of carpal tunnel syndrome in 
service or for several years after discharge to warrant 
service connection based on evidence of in-service 
manifestation, see 38 C.F.R. § 3.303(a), (b), nor is there 
any competent evidence linking carpal tunnel syndrome 
diagnosed after service to the veteran's active duty.  See 
38 C.F.R. § 3.303(d).  The veteran herself is not competent 
to provide the requisite nexus opinion, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), and, as discussed above, 
she failed to report for multiple scheduled examinations that 
may have provided medical evidence of such nexus.  See 
38 C.F.R. § 3.655.  Thus, based on the evidentiary record the 
veteran's claim must be denied.

Sleep disturbance

The veteran has complained of a sleep disturbance in 
connection with her claim for VA benefits.  Here the Board 
acknowledges that sleep disruption is one of the signs or 
symptoms specified in 38 C.F.R. § 3.317.  Per the history 
reported by the veteran, such symptom was present during 
service and continuously thereafter, and, such symptom is 
documented prior to December 31, 2001.  Notably, however, 
service medical records reflect that the veteran was attacked 
during service and include diagnosis of PTSD, to which 
insomnia, a diagnosed sleep disorder, was attributed.  Also 
attributed to psychiatric problems are the veteran's 
nightmares.  Such constitutes affirmative evidence of a 
supervening condition so as to dissociate the veteran's sleep 
disturbance from unidentified illness resulting from her 
Persian Gulf service.  

The Board has referred the matter of entitlement to service 
connection for psychiatric disability to the RO for 
appropriate action but is without jurisdiction over that 
matter at this time.  The record does not contain objective 
medical evidence of a disability manifested by sleep 
disturbance that has not been attributed to a known clinical 
illness or that has been attributed to a non-psychiatric, 
clinical diagnosis.  Therefore, this claim must be denied.

Refractive error/eye disorder manifested by blurred vision

At entrance into her first period of service the veteran was 
noted to have refractive error of the eyes.  Refractive error 
of the eye is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c).  The record does not reflect any in-
service injury to the eyes and the veteran has, in fact, 
denied such during in-service examinations.  At service 
discharge there was continued note of refractive error with 
no notation of any eye disease or injury.  

Post-service the veteran requested eye evaluation.  Such 
examination again revealed refractive error, not a disability 
for VA purposes.  Also noted was "SPK" (superficial 
punctate keratitis), a diagnosed illness.  However, service 
records are negative for such diagnosis, and the post-service 
examining medical professional did not relate SPK to the 
veteran's period of service.  The remaining post-service 
records are negative for identification of any disability 
manifested by blurred vision and not attributable to 
diagnosed illness.  Therefore, service connection is not in 
order for this claimed disability.

Headaches

The Board first notes that the veteran was diagnosed with 
tension headaches, migraine headaches and mixed headaches 
during service.  She was also referred for evaluation for 
possible hypertension in connection with complaints to 
include headaches and evaluated for both physical and 
psychiatric problems manifested by varying symptomatology to 
include headaches.  The veteran continues to complain of 
headaches, recently arguing that they occur every few months 
and last for several weeks.

Despite the above, the available post-service medical 
evidence shows no documented headache complaints or 
evaluation for such, and includes no diagnosis of headaches, 
migraine or otherwise.  

Here the Board notes that headaches are a subjective symptom 
that the veteran is competent to report.  See, e.g., Savage 
v. Gober, 10 Vet. App. 289 (1997).  She is not, however, 
competent to associate her subjective headache complaints to 
a diagnosis of migraine headaches and in turn relate such to 
migraine headaches diagnosed during active service.  Nor is 
she competent to identify objective, chronic manifestations 
of disability unattributable to a known diagnostic entity.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, 
medical evidence is required for such conclusions.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

VA attempted to obtain medical evidence as to the existence 
of a disability manifested by headaches.  The veteran failed 
to report for any of the scheduled examinations and thus the 
Board must evaluate her claim based on the evidentiary record 
as it stands.  See 38 C.F.R. § 3.655.  Review of such shows 
that although headaches were diagnosed in service, many years 
ago, there is no objective medical evidence showing that the 
veteran's continued subjective complaints are, in fact 
objectively attributable to currently diagnosed migraine 
headaches and that such are in turn related to headaches 
first shown in service.  38 C.F.R. § 3.303(d); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ; Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Moreover, there are no objective 
indications of chronic headaches.  As such, the veteran's 
claim must be denied.

Poor appetite and weight loss

The Board recognizes that abnormal weight loss is one of the 
signs and symptoms set out in 38 C.F.R. § 3.317.  However, 
there is no objective lay or medical evidence of disability 
manifested by poor appetite and weight loss in the present 
record.  Such are subjective complaints put forth by the 
veteran in connection with her claim and not documented via 
service medical records or the available post-service medical 
evidence.  The Board notes as significant that during both 
periods of service the veteran was placed on a weight 
management program to lose weight.  Furthermore, in her 
February 2001 statement she in fact reports having gained 
weight since the start of her claim.  Accordingly, service 
connection is not warranted for this claimed disability.


ORDER

Service connection for gastro-esophageal reflux disease is 
granted.

Service connection for carpal tunnel syndrome and/or 
disability manifested by numbness in the hands and arms and 
claimed as due to undiagnosed illness is denied.

Service connection for sleep disturbance (not due to 
psychiatric disability) claimed as due to undiagnosed illness 
is denied.

Service connection for refractive error and/or an eye 
disorder manifested by blurred vision and claimed as due to 
undiagnosed illness is denied.

Service connection for disability manifested by headaches and 
claimed as due to undiagnosed illness is denied.

Service connection for a poor appetite and weight loss 
claimed as due to undiagnosed illness is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

